DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney David L Heath (Reg# 46763) on 8/3/2022.

The application has been amended as follows: 
1.	(Currently Amended) A display device, comprising:
a display module;
a first support member and a second support member disposed below the display module and separated from each other, wherein the first support member and second support member are disposed with respect to a folding axis therebetween; 
a planarization member disposed on one side of the first support member and that maintains one surface of the first support member and one surface of the second support member on a same reference surface;
a third support member disposed below the first support member,
a fourth support member disposed below the second support member, and
hinge members disposed below the third and fourth support members, wherein the hinge members extend parallel to an extension direction of the folding axis and overlap the folding axis, and
wherein the planarization member is fixedly attached to the one side of the first support member by an adhesive member and is detachable from the second support member.
19. 	(Cancelled)
20. 	(Currently Amended) The display device of claim 1[[9]], wherein the planarization member maintains one surface of the first support member and one surface of the second support member on a same reference surface.	
22.	(New) The display device of claim 1, wherein the third and fourth support members face each other.  

Reasons for Allowance
Claims 1-2, 4-18, 20-22 are allowed. 
Upon conclusion of a search of the pertinent prior art, the Office indicates that the claims are allowable.
The primary reason for allowance of independent claim 1 the prior art of record, individually or in combination does not teach or fairly suggest:
A display device, comprising:
a display module;
a first support member and a second support member disposed below the display module and separated from each other, wherein the first support member and second support member are disposed with respect to a folding axis therebetween; 
a planarization member disposed on one side of the first support member and that maintains one surface of the first support member and one surface of the second support member on a same reference surface;
a third support member disposed below the first support member,
a fourth support member disposed below the second support member, and
hinge members disposed below the third and fourth support members, wherein the hinge members extend parallel to an extension direction of the folding axis and overlap the folding axis, and
wherein the planarization member is fixedly attached to the one side of the first support member by an adhesive member and is detachable from the second support member.

The above claim limitation configuration is not taught in any of the prior arts of record. In more detail the configuration and arrangement of the display device comprising first support member, the second support member, such that the first and second support members are spaced from each other and disposed below the display module, furthermore the planarization member disposed on one side of the support member and maintains one surface of the first support and one surface of the second support member on same reference, additionally the third and fourth support members disposed below the first and second support members respectfully, furthermore the position of the hinge members disposed below the third and fourth support members. Additionally, the planarization member is fixedly attached to the one side of the first support member by an adhesive member and is detachable from the second support member, at least the highlighted configuration in combination of the remaining limitation of the entire claim 1 and the function/operation of the claim 1 as described is not taught in any of the prior art(s) of record. In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.

The primary reason for allowance of independent claim 10 the prior art of record, individually or in combination does not teach or fairly suggest:
A display device comprising: 
a display module that includes a first non-foldable region, a second non-foldable region, and a foldable region located between the first non-foldable region and the second non-foldable region; and 
a foldable member disposed below the display module, 
wherein the foldable member includes a first support member disposed below the first non-foldable region and a second support member disposed below the second non-foldable region, wherein the first and second support members are separated from each other, wherein the first support member and second support member are disposed with respect to a folding axis therebetween, 
a third support member disposed below the first support member, 
a fourth support member disposed below the second support member, and 
hinge members disposed below the third and fourth support members, wherein the hinge members extend parallel to an extension direction of the folding axis and overlap the folding axis, 
wherein the third and fourth support members face each other, and 
a planarization member that maintains one surface of the first support member and one surface of the second support member on a same reference surface.

The above claim limitation configuration is not taught in any of the prior arts of record. In more detail the configuration and arrangement of the display device comprising first support member, the second support member, such that the first and second support members are spaced from each other and disposed below the display module, furthermore the planarization member disposed on one side of the support member and maintains one surface of the first support and one surface of the second support member on same reference, additionally the third and fourth support members disposed below the first and second support members respectfully, furthermore the position of the hinge members disposed below the third and fourth support members. Additionally, the planarization member that maintains one surface of the first support member and one surface of the second support member on a same reference surface, at least the highlighted configuration in combination of the remaining limitation of the entire claim 10 and the function/operation of the claim 10 as described is not taught in any of the prior art(s) of record. In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.

The closest prior arts of record are provided in the previous office action. Additionally, the remarks provided on 6/7/2022 regarding claim 10 and Watamura reference does not teach the arranged, disposed or provided in the manner as claimed by the applicant are found persuasive. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK M RATHOD whose telephone number is (571)270-3947. The examiner can normally be reached 7:30AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ABHISHEK M. RATHOD
Primary Examiner
Art Unit 2841



/ABHISHEK M RATHOD/             Primary Examiner, Art Unit 2841